Citation Nr: 9917730	
Decision Date: 06/25/99    Archive Date: 07/07/99

DOCKET NO.  92-10 872A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, DC


THE ISSUES

1.  Whether the veteran timely perfected an appeal for 
service connection for emphysema.
			
2.  Whether the veteran timely perfected an appeal for 
service connection for chronic obstructive pulmonary disorder 
(COPD).

3.  Whether the veteran timely perfected an appeal for 
service connection for a disorder manifested by edema of the 
right lower extremity. 

4.  Whether the veteran timely perfected an appeal for 
service connection for a penile implant.

5.  Entitlement to service connection for a seizure disorder 
(epilepsy). 

6.  Entitlement to service connection for arthritis of the 
feet.

7.  Entitlement to service connection for arthritis of the 
right hip.

8.  Entitlement to service connection for a left shoulder 
disorder, including arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Parakkal, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1956 to August 
1956, and from February 1962 to May 1963. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1990 RO decision which denied the 
veteran's claims for service connection for emphysema, COPD, 
a disorder manifested by edema of the right lower extremity, 
a seizure disorder (epilepsy), arthritis of the feet, 
arthritis of the right hip, and a left shoulder disorder 
(including arthritis).  

The Board notes that the veteran has repeatedly asserted that 
he is entitled to compensation benefits for a penile implant 
because he was exposed to radiation during participation in a 
VA vocational rehabilitation program in the 1970s, years 
after his active service.  While the RO has construed the 
veteran's assertions as a claim for direct service connection 
for a penile implant and adjudicated such in April 1990 and 
September 1994, the Board construes the veteran's repeated 
assertions as an application to reopen a claim for 
compensation benefits under 38 U.S.C.A. § 1151 (disability 
claimed as due to VA vocational rehabilitation) for a penile 
implant.  It is noted that the RO previously denied such a 
claim in final decisions in May 1986 and June 1987; and new 
and material evidence would be required to reopen the claim.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156 
(1998).  As the application to reopen the claim for benefits 
under 38 U.S.C.A. § 1151 for a penile implant has not been 
developed for appellate review, it is referred to the RO for 
appropriate action. 


REMAND

An appeal to the Board consists of a timely filed notice of 
disagreement (NOD) to the rating decision and, after a 
statement of the case (SOC) is issued, a timely filed 
substantive appeal.  The claimant has one year from the date 
of notification of the rating decision to file a NOD to 
initiate the appeal process.  A SOC is then forwarded by the 
RO to the claimant.  To complete the appeal, the claimant 
must then file a substantive appeal with the RO within 60 
days of the mailing date of the SOC, or within the remaining 
time, if any, of the one-year period beginning on the date of 
notification of the rating decision.  Moreover, if a 
supplemental statement of the case (SSOC) covers issues that 
were not included in the prior SOC, a substantive appeal must 
be filed with respect to the additional issues within 60 days 
in order to perfect an appeal with respect to the additional 
issues.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.202, 
20.302. 

Whether the veteran timely perfected an appeal for service 
connection for emphysema, COPD, and right lower extremity 
edema.

By an April 1990 RO decision, numerous claims of service 
connection were denied, including service connection for 
emphysema, COPD, and right lower extremity edema.  In May 
1990, the veteran was informed of the adverse decision.  In 
January 1991, he filed a NOD with the April 1990 RO decision.  
38 C.F.R. § 20.201.  In July 1992, the RO issued him with a 
SOC, which included a discussion of the claims for service 
connection for emphysema, COPD, and right lower extremity 
edema.  Later that month (in July 1992), the veteran 
responded with a VA Form 9 (substantive appeal form).  This 
VA Form 9 did not set out specific arguments relating to 
errors of fact or law made by the RO in denying his claims 
for service connection for emphysema, COPD, and right lower 
extremity edema; and it did not reflect his desire to perfect 
an appeal on the aforementioned claims.  38 C.F.R. § 20.202.  
Rather, on the VA Form 9 he stated that he had not even filed 
a claim for service connection for emphysema, COPD, and right 
lower extremity edema.  Such constitutes withdrawal of the 
previously initiated appeal.  38 C.F.R. § 20.204.  It is 
pointed out that there are no subsequent statements from the 
veteran or his representative, within the requisite time 
period, which would constitute a substantive appeal.  Hence, 
it appears that the veteran did not timely appeal the April 
1990 RO decision as to these issues.  

In September 1994, the RO confirmed and continued its denial 
of claims for service connection for emphysema, COPD, and 
right lower extremity edema.  In September 1994, the RO 
informed him of the adverse decision by letter and mailed him 
a SSOC; and the veteran did not respond to such.  Hence, it 
appears that the veteran did not timely appeal the September 
1994 RO decision.  

In a November 1998 statement, the veteran's representative 
indicated that, despite the RO's development of the claims, 
the veteran did not want to appeal claims for service 
connection for emphysema, COPD, and right lower extremity 
edema.  Conversely, during a May 1999 Board hearing, the 
veteran's representative indicated that the veteran did not 
wish to withdraw from appellate review the claims for service 
connection for emphysema, COPD, and right lower extremity 
edema.  However, by the time of the Board hearing, the period 
for a timely appeal had long since expired.

Absent a timely appeal, the Board has no jurisdiction to 
review either the April 1990 or September 1994 RO decision 
which denied service connection for emphysema, COPD, and 
right lower extremity edema.  38 U.S.C.A. §§ 7104, 7105, 
7108; Roy v. Brown, 5 Vet. App. 554 (1993).  The Board has 
the ultimate authority and obligation to determine its own 
jurisdiction, including whether an appeal is timely, but due 
process requires that the veteran first be given an 
opportunity to submit any evidence and argument on the 
timeliness question.  Marsh v. West, 11 Vet. App. 468 (1998); 
Bernard v. Brown, 4 Vet. App. 384 (1993).  As such, these 
issues must be remanded to the RO to give the veteran such 
opportunity.

Whether the veteran timely perfected an appeal for service 
connection for a penile implant.

It is also noted that the RO denied a claim for direct 
service connection for a penile implant in April 1990.  The 
veteran was informed of the adverse decision by a May 1990 
letter.  He filed a timely NOD in January 1991.  (In July 
1992, the RO furnished him with a SOC which relates to 
various claims for service connection (discussed above), not 
including the claim for service connection for a penile 
implant.)  In September 1994, the RO confirmed and continued 
its denial of the claim for direct service connection for a 
penile implant.  That same month he was furnished with a SSOC 
which finally included a discussion of his claim for service 
connection for a penile implant; however, the veteran never 
perfected an appeal (of the April 1990 decision) by filing a 
substantive appeal within 60 days of the issuance of the 
September 1994 SSOC.  Hence, it appears that the veteran did 
not timely appeal the April 1990 RO decision which denied 
service connection for a penile implant.  Additionally, it is 
pointed out that he never appealed the September 1994 RO 
decision which confirmed and continued the denial of service 
connection for a penile implant.  As in the aforementioned 
claims, the RO should give the veteran the opportunity to 
offer evidence and argument on timeliness of the appeal of 
this issue.  Marsh, supra; Bernard, supra.

Entitlement to Service Connection for a seizure disorder 
(epilepsy), arthritis of the feet, arthritis of the right 
hip, and a left shoulder disorder (including arthritis).

At a May 1999 Board hearing, the veteran's representative 
indicated that the veteran had submitted medical evidence to 
the RO, in support of his claims, sometime after the transfer 
of the claims file to the Board (in March 1999).  The 
veteran's representative indicated that it was now unclear as 
to where this evidence was but it apparently was at the RO.  
As of yet, the Board notes that the medical evidence has not 
been associated with the claims file. 

It is noted that pertinent VA regulation, 38 C.F.R. 
§ 19.37(b), requires that additional evidence received by the 
RO following transfer of the claims file to the Board be 
forwarded to the Board for a determination as to what action 
should be taken with respect to such evidence.  It is also 
noted that the Board may not review such evidence unless the 
veteran submits a waiver of his right to have the additional 
evidence initially considered by the RO.  38 C.F.R. 
§ 20.1304(c).  Thus, the RO should locate the evidence and 
consider it as to these claims. 

Additionally, it is noted that during the May 1999 Board 
hearing, the veteran reported that various doctors told him 
that his left shoulder problems were attributable to the 
prosthesis he used for his service-connected amputation of 
the left arm.  See Board Hearing Transcript at p. 13, 14.  It 
is also noted that the veteran's representative requested 
that the veteran be afforded a VA examination to determine 
the nature and etiology of his left shoulder disorder; and 
the Board agrees.  Id. p. 18.  An effort should also be made 
to obtain additional relevant medical records regarding his 
left shoulder disorder.  Murphy v. Derwinski, 1 Vet. App. 78 
(1990).

In view of the foregoing, the case is REMANDED for the 
following action:

1.  The RO should locate, and associate 
with the claims file, any evidence 
submitted by the veteran after the claims 
file was transferred to the Board in 
March 1999.

2.  The RO should ask the veteran to 
identify (names, addresses, dates) all 
sources of VA and non-VA medical 
examination and treatment for his left 
shoulder disorder, including the VA 
facilities in Washington, D.C. and Walter 
Reed Army Hospital.  The RO, following 
the procedures of 38 C.F.R. § 3.159, 
should obtain copies of the related 
treatment records from the identified 
sources. 

3.  The veteran should undergo a VA 
orthopedic examination to determine the 
nature and etiology of any left shoulder 
disorder, including arthritis.  The 
claims folder should be provided to and 
reviewed by the doctor.  Based on 
clinical findings, historical records, 
and medical principles, the doctor should 
provide a medical opinion, with full 
rationale, as to the etiology of any left 
shoulder disorder, including whether it 
was caused or worsened by his service-
connected amputation of the left arm. 

4.  The RO should give the veteran an 
opportunity to submit evidence and 
argument on the question of wheter there 
has been a timely appeal with respect to 
the claims for service connection for 
emphysema, COPD, a disorder manifested by 
edema of the right lower extremity, and a 
penile implant.  Thereafter, the RO 
should provide the veteran and his 
representative with a SS0C on the issue 
of timeliness of the appeal concerning 
these claims, and they should be given an 
opportunity to respond.

5.  The RO should also review the 
veteran's claims for service connection 
for a seizure disorder (epilepsy), 
arthritis of the feet, arthritis of the 
right hip, and a left shoulder disorder 
(including arthritis), considering all of 
the evidence in the claims file.  If the 
claims are denied, a SSOC should be 
issued to the veteran and representative, 
and they should be given an opportunity 
to respond.  



Thereafter, the case should be returned to the Board.




		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).


